Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
    This application is in condition for allowance except for the following formal matters. The claims as written are not conform to the practice at USPTO.  Suggest the claims be amended as follows:

(Propose) 1. A child seat for [riding vehicles] a riding vehicle, comprising: 
a cross beam, a front fork, and a cushion disposed on the cross beam, wherein a connection angle between the cross beam and the front fork is adjustable, and the cross beam and the front fork are fixedly connected by means of a limiting mechanism after the connection angle is determined; 
a foldable armrest being mounted at the connection position between the cross beam and the front fork, wherein the armrest and the cross beam are fixed by the limiting mechanism after the relative position therebetween is determined; a position-adjustable bearing beam being disposed on the front fork, wherein the bearing beam is erected on an oblique vehicle pipe of the riding vehicle; 
reversible pedals being disposed at the bottoms of the two side plates of the front fork; 
an axle connection member connected to a seat pipe of the riding vehicle, wherein the axle connection member is disposed at [the] a rear end of the cross beam and comprises a pipe clamp buckled on the seat pipe; wherein 
an opening end of the pipe clamp is fastened and fixed by a handle locking member; wherein 
the handle locking member comprises a first handle and a first pin shaft hingedly connected to the first handle; wherein 
a gap of [the] an opening end is disposed on [the] an outer end of the first pin shaft; wherein 
the first locking nut comprises a nut cap and a spherical nut body, and the spherical nut body and a spherical through hole in the pipe clamp cooperate to fix the first pin shaft.

(Propose) 2. The child seat for [riding vehicles] the riding vehicle according to claim 1, wherein the pipe clamp comprises a first clamp plate and a second clamp plate, one end of the first clamp plate and one end of the second clamp plate are hinged, a free end of the second clamp plate is opened with a notch through which the first pin shaft moves and adjusts the installation position, a positioning piece coordinating with the outer surface of the free end of the second clamp plate to determine the position of the first pin shaft is disposed on a hinged end of the first pin shaft.

(Propose)  3. The child seat for [riding vehicles] the riding vehicle according to claim 2, wherein the first clamp plate and the second clamp plate are both provided with an arc portion that fits the seat pipe, and the arc portion is formed by a plurality of arcs with different diameters that is smoothly connected.

(Propose)  4. The child seat for [riding vehicles] the riding vehicle according to claim 1, wherein the limiting mechanism comprises a second handle and a second pin shaft hinged on the second handle; 
two side plates of the front fork and a plurality of metal connection members are disposed on and passed through by the second pin shaft; 
the plurality of metal connection members is arranged between the two side plates and are fixedly connected to the cross beam and the armrest, respectively, and [the] an outer end of the second pin shaft is provided with a second locking nut preventing the components thereabove from falling; 
s of the two side plates are all provided with a gear; 
[the adjacent metal connection members,] the adjacent metal connection members and side plates are meshed and positioned with each other via the gears and fastened and fixed via the second handle.

(Propose) 5. The child seat for [riding vehicles] the riding vehicle according to claim 4, wherein a tower-[type] spring for driving the gears to mesh and separate away is arranged between and inside the adjacent metal connection members, as well as between and inside the adjacent metal connection member and the side plate.

(Propose) 6. The child seat for [riding vehicles] the riding vehicle according to claim 1, wherein [the] a cushion comprises a cushion body and two wings overhang the cross beam, and the wings that can be folded to [the] a surface of the cushion body are connected to the cushion body.

(Propose) 7. The child seat for [riding vehicles] the riding vehicle according to claim 1, wherein the armrest is a chamfered rectangular structure, and [the] an outer surface of the armrest is covered with a sponge layer.

(Propose)  In re claim 8, 9, 12, 13, 16 and 17 the recitation “for riding vehicles” should be changed to – for the riding vehicle --.

(Propose) 10. The child seat for [riding vehicles] the riding vehicle according to claim 9, wherein the bearing beam is formed by [the] a smooth connection of a plurality of arc pipes.

(Propose)  11. The child seat for [riding vehicles] the riding vehicle  according to claim 2, wherein the armrest is a chamfered rectangular structure, and [the] an outer surface of the armrest is covered with a sponge layer.

(Propose)  14. The child seat for [riding vehicles] the riding vehicle  according to claim 13, wherein the bearing beam is formed by [the] a smooth connection of a plurality of arc pipes.

(Propose)  15. The child seat for [riding vehicles] the riding vehicle according to claim 4, wherein the armrest is a chamfered rectangular structure, and [the] an outer surface of the armrest is covered with a sponge layer.

(Propose)  18. The child seat for [riding vehicles] the riding vehicle according to claim 17, wherein the bearing beam is formed by [the] a smooth connection of a plurality of arc pipes.


Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	The prior art to Cheng et al. (USPUB. 2017/0217522), Shomo (USPN. 4,417745) and  Changxue (CN205819378) disclose all the claimed limitations as claimed, however, combining these teaching would be impermissible hindsight and further destroyed the primary teach of Cheng et al..
	Therefore, claim 1 is allowed.  Claims 2-18 depended on allowable claim 1, and thus, are also allowed.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/              Primary Examiner, Art Unit 3611